UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7541



STEPHEN C. STANKO,

                                              Plaintiff - Appellant,
          versus


MICHAEL MOORE, Director of South Carolina De-
partment of Corrections; WILLIE WELDON, Warden
of Lieber Correctional Institution; RICKIE
HARRISON, Warden of Kershaw Correctional
Institution; ROBIN CHAVIS, Associate Warden of
Kershaw Correctional Institution; STANLEY
BURTT,   Warden   of   Kershaw    Correctional
Institution,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. G. Ross Anderson, Jr., District Judge.
(CA-98-2461-4-13BF)


Submitted:   March 8, 2001                 Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen C. Stanko, Appellant Pro Se.   Terry B. Millar, Rock Hill,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen C. Stanko appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    Stanko’s

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).   The magistrate judge recommended that re-

lief be denied and advised Stanko that failure to file specific

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Stanko failed to file specific objections to the magis-

trate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).    Stanko has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 2